Citation Nr: 1812551	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to higher rating(s) following the award of service connection for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 8, 2009, as 30 percent disabling from January 1, 2010 to December 28, 2011; and as 50 percent disabling from December 29, 2011.

2.  Entitlement to an initial rating in excess of 10 percent for recurrent cervical strain.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to higher rating(s) following the award of service connection for traumatic brain injury (TBI), rated as 10 percent disabling prior to May 31, 2016 and as 40 percent disabling from May 31, 2016.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and TBI prior to May 31, 2016.

6.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Margaret A. Costello, Attorney 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 2001 to May 2002, and from June 2004 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 30 percent, effective May 25, 2007.  The claims for service connection for hearing loss and a sleep disorder were also denied.  In March 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

The Veteran also appeals from a March 2011 Decision Review Officer (DRO) decision which, inter alia, granted his claims for service connection for residuals of a TBI, a recurrent cervical strain and degenerative disc disease of the lumbar spine and assigned an initial 10 percent rating for each disability, all effective May 25, 2007.  In March 2012, the Veteran filed a NOD.  A SOC was issued in August 2012 and the Veteran filed a substantive appeal in October 2012.

In June 2015, the Veteran and his witnesses testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  

As regards characterization of the appeal, the Board notes that, as the Veteran disagreed with the initial ratings assigned following the awards of service connection for PTSD, recurrent cervical strain, degenerative disc disease of the lumbar spine, and TBI, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a December 2009 rating decision, the RO assigned a temporary total rating for hospitalization for PTSD from October 8, 2009 to January 1, 2010.  A September 2012 rating decision assigned a 50 percent rating for PTSD, effective December 29, 2011.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded). As the Veteran was not granted the maximum available benefit  full benefits sought for these disabilities, the matters of the Veteran's entitlement to higher rating(s) for PTSD remains before the Board.  

In October 2015, the Board expanded the appeal to encompass the matter of entitlement to a TDIU due to service-connected PTSD and TBI (consistent with See Rice v. Shinseki, 22 Vet App. 447, 553-54 (2009)); granted service connection for obstructive sleep apnea; and remanded the remaining claims for further development.  

In a July 2016 rating decision, the RO, inter alia, assigned a 40 percent rating for TBI and awarded a TDIU, each from May 31, 2016.  The Veteran was not granted the full benefits sought for the TBI and an earlier effective date for the award of a TDIU must be considered as part of the appeal since this claim is based on service-connected PTSD and TBI.  Thus, these issues remain before the Board.  See AB, supra.

In August 2016, the Veteran changed representation from The American Legion to private attorney Margaret A. Costello.  

In July 2017, the Veteran filed a NOD and requested a hearing concerning the issue of a higher initial rating for service-connected migraines.  The RO is processing the higher initial rating claim for headaches, and it is not currently before the Board.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.   All records have been reviewed.

As a final preliminary matter, the  Board notes that in September 2017, the Veteran submitted an additional VA TBI clinic treatment record after the issuance of the most recent December 2016 SSOC.  Although the Veteran has not waived initial AOJ consideration of this evidence, the Board finds that such a waiver is not necessary.  This additional evidence does not show a change in TBI symptoms and is, thus, essentially cumulative of evidence previously considered by the AOJ, to include the May 2016 VA TBI examination report.  See 38 C.F.R. § 20.1304 (2017).

The Board's decisions addressing the claim for higher ratings for TBI and the claim for service connection for bilateral hearing loss are set forth below.  The remaining claims on appeal are addressee in the remand following the being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  From the May 25, 2007 effective date of the award of service connection until May 31, 2016, the Veteran subjectively described his TBI residuals as consisting of headaches, memory loss, dizziness, blurred vision and brief periods of impaired thinking and communication; there was no objective evidence of multi-infarct dementia associated with brain trauma, or TBI symptoms rated as "2" in one or more facet or "total" in the consciousness facet.

3.  Since May 31, 2016, the Veteran has subjectively described his TBI residuals as consisting of poor concentration and memory with attendant irritability;  objective evidence shows that the TBI symptoms have been rated as "2" in one face, and TBI symptoms have not been rated as a "3" in one or more facets, or "total" in the consciousness facet.

4,  The schedular criteria are adequate to rate the service-connected TBI at all pertinent points.

6.  Although the Veteran has credibly asserted in-service noise exposure, in- and post-service testing has consistently revealed that the Veteran does not have hearing loss in either ear to an extent recognized as a disability for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for TBI in excess of 10 percent prior to May 31, 2016, and a rating in excess of 40 percent for the disability from  May 31, 2016, are not met.  38 U.S.C.  §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8045 (as in effect prior and since October 23, 2008).

2.  The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  
In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.       

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in June 2007 and May 2010 pre-rating letters issued in connection with what was then a claim for service connection, the RO provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After the issuance of this letter, the March 2011 rating decision awarded service connection for TBI.  

As for the evaluation of TBI, as this issue arose from the Veteran's disagreement with the initial rating assigned following award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, as reflected in the SOC. the Veteran has been furnished notice of the criteria for higher ratings for his TBI.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, private treatment records, VA examination reports and Social Security Administration (SSA) records.  Also of record and considered in connection with the appeal is the transcript of the June 2015 Board hearing, along with various written statements  by the Veteran.  

As noted, in June 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned enumerated the issues on appeal, to include those herein decided..  Testimony was elicited from the Veteran as to his symptoms, medical history and treatment.  Testimony was also received from the Veteran's wife and father.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless .  Following the hearing, the Board undertook additional development of the claims on appeal, and as a result, additional evidence was  subsequently added to the claims file.  The hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In the October 2015 remand, the AOJ was directed to do the following: obtain Battle Creek and/or Ann Arbor VA Medical Centers (VAMCs) treatment records from December 2009; request SSA records; send the Veteran a letter requesting he identify any additional evidence that is not of record, specifically private medical records from Drs. E.B. and J.Y.; furnish VA examinations for service-connected TBI and a general medical examination for TDIU and readjudicate the claims.  The AOJ obtained the requested VA treatment records and SSA records.  In a December 2015 letter, the AOJ requested that the Veteran identify and furnish, or furnish authorization to obtain, any additional evidence, to specifically include private medical records from Drs. E.B. and J.Y.  Additional private medical records were obtained.  In June 2016, the Veteran was afforded an additional VA TBI examination and other examinations to ascertain the extent of his occupational impairment due to service-connected disabilities.  [Parenthetically, the Board notes the Veteran's objections to the June 2016 VA PTSD and orthopedic examinations, which are addressed in the remand, below.] Thereafter,  the AOJ readjudicated the claims, awarding a higher rating for headaches, in December 2016.  As the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required for the claims decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied..  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  As such the Veteran is not prejudiced by the , at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Higher Ratings for TBI

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.   Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The Veteran residuals of TBI are rated as 10 percent disabling from the May 25, 2007 effective date of service connection, and as 40 percent disabling from May 31, 2016; each rating has been assigned under DC 8045.  38 C.F.R. § 4.124a, DC 8045.  Here, as the AOJ has already assigned staged ratings for the Veteran's TBI, the e disability, the Board must consider the propriety the rating assigned at each stage, as well as whether any further staged rating is warranted.

Prior to October 23, 2008, DC 8045 provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headaches, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (as in effect prior to October 23, 2008).

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008 but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised DC 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.   The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if "3" is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.   However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of 38 C.F.R. §  4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. 3.114, if applicable.  38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).

For background purposes, a March 2005 Post-deployment health assessment includes a report about being injured from an improvised explosive device (IED).  The Veteran reported having unspecified blast-type injuries and being treated for loss of consciousness.  

In his May 2007 claim, the Veteran reported sustaining head trauma with residual headaches from an IED detonation under his vehicle.  The blast threw him into the air and he then sustained head trauma and lost consciousness.

September 2009 VA neuropsychological testing showed that the Veteran reported significant difficulties with attention and memory.  The examiner commented that the Veteran's descriptions of cognitive symptoms were not consistent with TBI.  He deemed the cognitive test results invalid.  He noted that the Veteran responded best on test areas most sensitive to TBI.  However, on other areas such as motor speed that were not as sensitive to TBI, the Veteran exhibited significant difficulty.  Memory testing performance was inconsistent.  The Veteran had better performance on more difficult areas as compared to less difficult areas.  Consequently, the examiner deemed the Veteran's cognitive performance to be inconsistent with TBI residuals.  He noted the Veteran's endorsement style on a personality test indicating over-reporting of symptoms.  He commented that given the injury characteristics, a return to baseline cognitive functioning within weeks to months following the injury would be expected.  He indicated that the Veteran's performance on cognitive testing personality, and psychological functioning was invalid due to suboptimal effort and likely over reporting of psychiatric symptoms.  He noted that even though the cognitive testing was invalid, the pattern of performance was inconsistent with TBI.  

In October 2009, the Veteran was afforded a VA TBI examination.  The examiner noted the 2005 IED explosion history with a loss of consciousness for two to three minutes.  Currently, the Veteran complained about headaches occurring approximately two times per week and lasting three to four hours.  Light sensitivity was present.  He had dizziness during headache episodes.  Mild memory impairment was noted.  The Veteran reported anxiety that kept him from finishing tasks.  Clinical evaluation showed complete (5/5) motor strength in all extremities.  The examiner noted the September 2009 neuropsychological test results.  He confirmed that the Veteran had a TBI in service.  He assessed it as moderately stable with residuals of recurrent moderate migraine headaches.  He opined that it did not have significant occupational effects.  

In his March 2009 NOD, the Veteran reported that he had ongoing problems with headaches, memory loss, dizziness, blurred vision and brief periods of impaired thinking and communication.  

The report of a September 2010 VA SMC examination reflects that the Veteran was independent in activities of daily living.  However, he had to avoid war memory triggers.  Physical examination was grossly normal.  The Veteran reported that he could not walk more than a half mile due to left knee pain and that he delegated finances to his spouse since he was unable to write bills.  

In February 2011, the October 2009 TBI examination report was regenerated to reflect consideration of the revised TBI rating criteria.  Clinical evaluation revealed normal reflexes, sensation and motor strength in all extremities.  The examiner provided assessments on the Facets of cognitive impairment and other TBI residuals.  The facets of Judgement, Social interaction, Orientation, Motor activity, Visual spatial orientation, Subjective symptoms, and Neurobehavioral effects were deemed consistent with 0 level of impairment.  Memory, attention, concentration and executive functions were consistent with a 1 level of impairment.  The examiner indicated that the Veteran had full expressive communication capabilities. 

September 2014 VA treatment records include reports from the Veteran's wife that he could not be left home alone with the children due to his short term memory problems.  

December 2014 VA treatment records reflect that the Veteran had a TBI clinic consultation.  He complained that his memory, anger and irritability were increasing.  Objective observation showed the Veteran to be alert and fully oriented.  He spoke fluently with pressured speech and followed all commands.  Cranial nerves (CN) II-XII were within normal limits.  He had full strength and normal sensation in all extremities.  The clinician listed subjective cognitive decline and extensive mental health issues.  He recommended following mental health treatment as these were the most pressing issues.  A referral for occupational and speech therapy was placed.  

January 2015 VA mental health clinic records reflected that the Veteran complained about poor memory and concentration.  The clinician discussed the possibility that the TBI symptoms may all be due to psychiatric problems.  He also indicated that the extensive psychotropic regimen was likely causing or at least contributing to some of his physical complaints and psychiatric symptoms.  

January 2015 VA occupational therapy records noted the TBI history.  Speech pathology noted attention deficits in multiple areas, slow processing speed, and executive function deficits.  The Veteran's mental health problems were significant factors in the Veteran's difficulties with activities of daily living (ADLs).  The occupational self-assessment report noted problems in many tasks.  Daily living skills were notable for modified independence in tub/shower transfers, hygiene and grooming and bathing.  The Veteran's wife reported that he required cues for self-care and eating.  The examiner noted balance problems with hygiene tasks and recommended a tub bench and handheld shower.  Instrumental ADLs assessment reflected that the Veteran needed assistance with meal preparation, money management, laundry, and shopping.  The examiner noted that the Veteran did not drive often due to low vision and photophobia.  He had difficulty cooking due to misplacing items and mishandling hot objects.  The examiner noted a mild tremor and loss of sensation for the right hand.  The examiner listed therapy goals to improve the Veteran's occupational function.  

February 2015 VA TBI Clinic records document that the Veteran had been experiencing memory problems, in addition to increased anger and irritability.  He had been referred to occupational and speech therapy and had received assistance.  

During the June 2015 hearing, the Veteran reported that he had stuttering, slurred speech, blurry vision and worsening headaches.  He reported being assessed as having photophobia and diplopia.  He also had developed a metal allergy.  He used prescription sunglass to treat photophobia.     

In May 2016, the Veteran was afforded a VA TBI examination.  The examiner diagnosed TBI from 2004.  The examiner noted the injury history.  Currently, the Veteran complained about having safety issues at home, such mixing up medications and memory loss.  The Veteran's wife reported that his behavior had stabilized since 2005 and even improved in some aspects, such as child care.  The Veteran complained about poor concentration and memory.  He would become very upset over it.  For instance, he would enter a store and forget what to purchase.  When driving, he would also forget his destination.  He sometimes made impulsive purchases.  He continued to be uncomfortable around large groups of people due to intrusive memories of Iraq.  

The examiner provided assessments on the Facets of cognitive impairment and other TBI residuals.  For Memory, attention, concentration, executive functioning, a 1 was listed for mild symptoms.  She noted that the wife's reports that the Veteran would appear dazed and non responsive and the Veteran's reports that he could not remember blocks of time.  For Judgment, 1 was indicated for mildly impaired symptoms.  For Social interaction, 2 was indicated for frequently inappropriate symptoms.  The examiner commented that the Veteran could not stay calm with groups of people.  For Orientation and Motor activity, 0 was indicated from reported normal findings.  For Visual spatial orientation, 1 was indicated for mild impairment.  The examiner noted reports that the Veteran had difficulty using maps.  For Subjective symptoms, 0 was indicated.  The examiner noted the Veteran's reports of headaches.  For Neurobehavioral effects, 1 was indicated.  The examiner noted irritability, unpredictability and verbal aggression.  For Communication and Consciousness, 0s were indicated.  The examiner identified headaches as a residual symptom attributable to TBI.  The examiner noted the September 2009 neuropsychologist assessment and January 2010 brain MRI report indicating normal findings.  

In an addendum, the examiner reported that the Veteran appeared to have significant symptoms concerning memory, attention, concentration or behavioral effects.  The medical records did not show obvious brain damage.  Consequently, she believed his memory problems, attention, concentration and behavioral effects were more related to PTSD, rather than brain damage.  She also noted that the Veteran was able to report his medical history.  She further observed that the TBI did not penetrate the brain and damage the frontal and temporal lobes where organizational and memory skills are located.  She explained that the limbic system was intimately involved with PTSD and was also connected to these areas of the brain.  Consequently, she believed the Veteran's his problems with frontal and temporal lobe dysfunction were due to PTSD, rather than TBI.  She also commented that the Veteran displayed more dysfunctional behavior than was expected from mild TBI without skull penetration and direct damage to brain substance.  

October 2016 VA TBI clinic records reflected that the Veteran had not been seen in approximately two years.  He denied any major illnesses or seizures.  He believed speech therapy and occupational therapy had been helpful.  Objective findings showed the Veteran to be fully oriented.  He spoke fluently with pressured speech and was able to follow all commands.  Cranial nerves II-XII were within normal limits.  He exhibited full strength and normal sensation in all extremities.  The clinician noted subjective cognitive decline.  He recommended continued mental health care as this was the most pressing issue.  He made a referral for a short course in speech therapy.  He referred the Veteran to optometry.  He stated that it was highly unlikely the reported diplopia and blurred vision were related to his concussion history.   

Considering the pertinent facts in light of the former and revised applicable rating criteria, the Board finds that an initial rating in excess of 10 percent prior May 31, 2016 and 40 percent thereafter is not warranted.  38 C.F.R. § 4.124a, DC 8045 (effective prior and since October 23, 2008).   The Board points out that the clinical assessments from the September 2009 neuropsychological test and June 2016 VA TBI examination suggest that the Veteran's complaints about TBI type symptoms are attributable to PTSD.  The symptoms attributable to PTSD and headaches are not for consideration in this analysis since such symptoms, including impaired concentration, irritability, among others are contemplated in the currently assigned ratings for service-connected PTSD and headaches.  See 38 C.F.R. §§ 4.14, 4.124a, 4.130, DCs 8045 and 9411.  

In assessing the severity of TBI, the Board has considered the Veteran's assertions regarding his symptoms he deems attributable to TBI, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, support assignment of a 40 percent rating beginning on May 31, 2016, but do not support a higher rating pursuant to any applicable criteria prior to that time. 

Under the prior TBI rating criteria, specific neurological disabilities or multi-infarct dementia are required for a rating in excess of 10 percent.  38 C.F.R. § 4.124a, DC 8045 (as in effect prior to October 23, 2008).  The medical evidence simply does not show or indicate the presence of any such neurological disorder multi-infarct dementia.  A rating in excess of 10 percent is not warranted under the TBI rating criteria in effect prior to October 23, 2008.  Id.

As for the revised TBI rating criteria, it must be emphasized that the assignment of disability ratings are derived by a mechanical application of the rating schedule to the severity for each facet of cognitive impairment are obtained.  38 C.F.R. § 4.124a, DC 8045 (2017).  In this case, the medical evidence does not show that the Veteran's TBI approximated a "2" in any TBI facet until May 31, 2016.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the studies of record.  Cf. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the neuropsychiatric results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has the Veteran's TBI been shown to be so exceptional or unusual as to render the schedular criteria for evaluating hearing loss inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321 (b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The symptoms identified as associated with the Veteran's service-connected TBI are frequently inappropriate social interaction and additionally mildly impaired facets, including memory, attention, concentration, executive functioning, and judgment.  However, these are symptoms specifically contemplated by the appropriate rating criteria for TBI discussed above.  Hence, the criteria for rating TBI under DC 8045 encompass the effects of the Veteran's TBI.  Therefore, the rating assigned for the service-connected TBI during the period under consideration contemplates all of the Veteran's symptoms, as explained above, and there is no evidence or allegation of any symptomatology that falls outside the scope of the applicable criteria. 

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  Here, however, the Veteran's has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating of TBI, and the claim for higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a rating for TBI in excess of 10 percent prior to May 31, 2016, or in excess of 40 percent from that date.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).

III.  Service connection for hearing loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  The Court also has held that VA audiological evaluations should include both objective test results and a description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

In addition, service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

Certain chronic diseases, such as sensorineural hearing loss (an organic disease of the nervous system), shall be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the use of continuity of symptoms to establish a medical nexus (in lieu of a medical opinion) is applicable only for the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  As noted, hearing loss as an organic disease of the nervous system is among the diseases listed in § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-57.

Service department records confirm that the Veteran served in combat.  His reports of noise exposure are conceded as consistent with the circumstances of his service.  38 U.S.C. § 1154(b).  As relevant, service treatment records (STRs) include December 2001 and May 2007 audiograms to capture shifts in hearing acuity thresholds.

The December 2001 audiogram reflects the following  pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
0
-5
LEFT
0
5
5
-5
-5

The clinician noted that the Veteran was routinely exposed to noise. 

The May 2007 audiogram reflects the following  pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
5
10
LEFT
20
20
15
5
15

Another follow-up audiogram was conducted in May 2007 and did not show any change in hearing acuity.  


In July 2008, the Veteran was afforded a VA audiology examination.  Audiometric testing revealed the following  pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
15
30
LEFT
25
20
25
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.  The examiner reviewed the claims folder and noted that hearing was within normal limits at entrance and separation.  However, the Veteran had noise exposure and a significant hearing acuity threshold shift.  He opined that the hearing acuity threshold shift was related to military service. 

During the  June 2015 hearing, the Veteran reported that he had borderline hearing loss at the last examination.  He stated that the Ann Arbor VA Medical Center (VAMC) had tested his hearing and recommended hearing aids.  To the best of his memory, he believed it was in 2013.    

October 2015 VA audiology records reflects that the Veteran requested a sound machine (marsona).  

In June 2016, the Veteran was afforded another VA audiology examination.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
25
25
30
25
30

The examiner reported that the Maryland CNC speech recognition score was not appropriate for the Veteran due to language and cognitive difficulties.  Audiological tympanometry findings were normal in both ears.  The examiner diagnosed sensorineural hearing loss in both ears.  She reported that the hearing loss would not impact ordinary conditions of daily life, including the ability work.  She described the functional impairment as difficulty listening to the television.

The Veteran contends service connection is warranted for bilateral hearing loss.  In this case, noise exposure is conceded as consistent with the circumstances of the Veteran's combat service.  38 U.S.C. § 1154(b).  However, this issue turns on the question the Veteran has VA defined hearing loss in either ear.  See 38 C.F.R. § 3.385.  The Veteran has been undergone audiometric testing in July 2008 and June 2016, and the audiograms reflect testing results that do not establish  current hearing to an extent recognized as a disability for VA purposes.  These audiograms weigh against the presence of a current hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385; Palczewski, 21 Vet. App. at 178-80; The additional evidence does not include any reports that undermine these testing results, nor has the Veteran or his representative alluded to the existence of such evidence.  Thus, in this case, the competent, probative evidence establishes that, fundamentally, the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms of diminished hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, he simply cannot provide, via his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385.  As his assertions in this regard have no probative value, the Veteran can neither support this claim, nor counter the objective testing results of record, on the basis of lay assertions, alone.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of the doubt doctrine is not for application, and the service connection claim for bilateral hearing loss must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-57.


ORDER

The claim for an initial rating in excess of 10 prior to May 31, 2016,  and a rating in excess of 40 percent from that date, for TBI  is denied.

Service connection for bilateral hearing loss is denied. 


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

 In October 2015, the Board remanded these claims for, inter alia, the AOJ to obtain an updated VA examination report and medical comment regarding the undividual and combined functional effects of the Veteran's service-connected disabilities on his employability.   The examiner was instructed to consider the June 2015 medical opinion from Dr. E.B concerning PTSD and employability.  

In response, the AOJ obtained separate June 2016 VA examination reports for PTSD, TBI, headaches, back, neck and tinnitus disabilities and readjudicated the claims based upon these VA examination reports. 

For the PTSD and TDIU claims, the Veteran objected to the adequacy of the June 2016 VA PTSD examination and failure to provide a TDIU opinion regarding the combined effects of service-connected disabilities.  See August 2016 Veteran report.  He asserted that the PTSD findings were inconsistent with the additional evidence and that the VA examiner's failure to discuss Dr. E.B.'s June 2015 medical opinion was not in substantial compliance with the October 2015 remand.  Review of the June 2016 VA PTSD examination report shows that the VA examiner characterized the Veteran's PTSD severity as akin to occupational and social impairment due to mild or transient symptoms.  She does not consider the June 2015 medical opinion from Dr. E.B. report regarding severe PTSD symptoms causing total disability.  The AOJ also did not obtain an opinion addressing  combined effects of service-connected disabilities for the TDIU claim. 

The October 2015 Board remand included specific instructions to consider Dr. E.B.'s June 2015 PTSD medical opinion and obtain a TDIU medical examination and opinion concerning the combined effects of service-connected disabilities.  The June 2016 VA examination report does not substantially comply with these instructions.  Given these remand instructions and the Veteran's August 2016 objections, the Board is unable to find that the June 2016 VA PTSD medical opinion is in substantial compliance with the October 2015 Board remand directives.  Stegall, supra.; See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).  For the TDIU claim, there is not a combined effects VA medical examination and opinion.  Thus, another remand of the higher initial rating for PTSD and entitlement TDIU prior to May 31, 2016 issues is required to ensure such compliance.  Id.  

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655  (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

With respect to the higher initial rating claims for cervical strain and degenerative joint disease of the lumbar spine, the Veteran cited a March 31, 2016 Ann Arbor VA Medical Center (VAMC) treatment records as inconsistent with the June 2016 VA neck and back examination reports.  See August 9, 2016 Veteran correspondence p.3.  He reported that he attached this medical record.  The correspondence includes an illegible copy of a medical record and a review of the evidence does not otherwise indicate this medical record has been submitted.  See August 9, 2016 Veteran correspondence p.6.   

Thus, it appears that there are relevant VA treatment records outstanding for the back and neck disabilities.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance."); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain from the Ann Arbor VAMC all outstanding, pertinent records of treatment of the Veteran from December 2, 2015, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Also while these matters are on remand, to ensure that all due process requirements are met, and the record is with respect to all remaining claims is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Ann Arbor VAMC (and any associated facility(ies)) all outstanding  records of VA evaluation and/or treatment of the Veteran, dated since December 2, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, employment records and/or records of private (non-VA) treatment.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2017).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected PTSD.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the clinician prior to the completion of his or her report) and all clinical findings should be set forth in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly Dr. E.B. June 2015 private medical opinion, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment. 

Additionally, based on the examination findings/testing results, and review of the record, the examiner should clearly indicate whether, at any time since the May 25, 2007 effective date of the award of service connection, the Veteran's PTSD has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of the severity of the disability at each stage.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and or the above has been completed, arrange for review of the Veteran's record by an appropriate physician-preferably, one with expertise in occupational medicine-to address the Veteran's claim for a TDIU.  

Only arrange for the Veteran to undergo VA examination, by an  appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the requested medical findings. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Following review of the record, the physician should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently, PTSD, recurrent cervical strain, degenerative disc disease of the lumbar spine, tinnitus, and TBI residuals-on his ability to perform the mental and/or physical actions required for gainful employment prior to May 31, 2016.

If no single service-connected disability, alone, is deemed to have functionally precluded employment during the designated period, the physician must consider and discuss the combined functional effects of all the Veteran's service-connected disabilities on his ability to perform the mental and physical actions required for gainful employment prior to May 31, 2016.  

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the physician should consider all medical and lay evidence, to include private and VA treatment records, VA examination reports, vocational rehabilitation and employment reports, and statements provided by the Veteran, and his friends and family.

The physician should also consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorders.

Complete, clearly stated rationale for the conclusions reached must be provided. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) since the last adjudication) and legal authority. 
 
8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action  must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).   




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


